UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1473



THOMAS E. TILLEY; IRIS M. TILLEY,

                                            Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Senior District
Judge. (CA-97-1-MC-D)


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas E. Tilley, Iris M. Tilley, Appellants Pro Se. Janet A.
Bradley, Melissa Anemojanis Holton, Jeffrey Ronald Meyer, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; John Francis
Corcoran, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas E. and Iris M. Tilley appeal from the district court’s

order denying their petition to quash a summons issued to a third-

party recordkeeper. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we af-
firm the district court’s denial of the petition. See 26 U.S.C.A.

§ 7609(a)(1), (c)(2)(D) (West Supp. 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2